United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1640
Issued: May 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2016 appellant filed a timely appeal from a March 22, 2016 merit decision
and a June 28, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a right foot
condition causally related to factors of her federal employment; and (2) whether OWCP properly
denied appellant’s request for reconsideration of the merits of her claim under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 30, 2015 appellant, a 33-year-old mail carrier, filed an occupational
disease claim (Form CA-2), alleging that she developed a right foot condition causally related to
factors of her federal employment.
On January 21, 2016 OWCP advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It requested that she
submit a comprehensive report from a treating physician describing her symptoms and the
medical reasons for her condition, with an opinion as to whether her claimed condition was
causally related to her federal employment. OWCP afforded appellant 30 days to submit this
evidence.
In a written statement dated February 1, 2016, appellant asserted that her right foot
condition developed as a result of her walking, lifting, pushing, pulling, stooping, and being on her
feet all day long. She related that she had a collapsed bone in her right foot which was aggravated
by her continuous, daily walking. Appellant advised that she might require surgery to ameliorate
her right foot condition.
On February 18, 2016 the employing establishment controverted the claim. It asserted that
appellant was provided with ample breaks and was given a stool to sit, as needed, while
performing her tasks at work.
In a January 25, 2016 report, Dr. Jennifer O. Dempsey, an osteopath, advised that she had
examined and treated appellant for right foot pain on May 12, August 11, and October 27, 2015.
She noted that appellant had a history of pain in her right second toe and the bottom of her right
foot. Dr. Dempsey reported that appellant had experienced pain in her right foot for a few years,
but that recently it had been worsening. Appellant had tried multiple, different shoes, but
continued to have pain. Dr. Dempsey advised on examination that appellant had a dorsally
contracted right second toe, which was semi-reducible, edema to the plantar right second
metatarsal-phalangeal joint, and erythema to the dorsal right second toe proximal phalangeal joint.
She found pain on palpation and reduced range of motion to the right second metatarsal-phalangeal
joint. Dr. Dempsey also found pain on palpation of the right second interspace.
Dr. Dempsey noted that she had scheduled appellant for x-rays and a magnetic resonance
imaging scan of her right foot to rule out a neuroma, but her insurance company had denied the
request. She diagnosed hammertoe, deformity right second toe, bursitis right second metatarsalphalangeal joint, neuroma right second interspace, and pain right foot. Dr. Dempsey reported that
appellant had some improvement in her symptoms, but continued to have irritation and pain due to
the dorsal contracture of her right second toe. She opined that appellant’s job as a mail carrier was
adversely affecting her foot condition and that she would benefit from surgery to correct her
painful foot deformity.
By decision dated March 22, 2016, OWCP found that appellant had failed to meet her
burden of proof to establish a right foot condition causally related to the accepted federal
employment factors. It noted that Dr. Dempsey had failed to provide a well-rationalized medical
opinion explaining how work factors contributed to appellant’s claimed right foot condition.

2

On June 10, 2016 appellant requested reconsideration. She did not submit any additional
evidence.
By decision dated June 28, 2016, OWCP denied appellant’s request for reconsideration as
it did not meet the requirements for a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of proof to establish by the weight of the substantial, reliable,
and probative evidence, a causal relationship between her claimed right foot condition and her
federal employment. This burden includes providing medical evidence from a physician who

2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

3

concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed right foot condition to factors of her
federal employment. For this reason, appellant has not discharged her burden of proof to
establish her claim.
Dr. Dempsey advised in her January 25, 2016 report, that appellant had experienced right
foot pain for several years which was worsening. She diagnosed hammertoe, deformity right
second toe, bursitis right second metatarsal-phalangeal joint, neuroma right second interspace and
pain right foot. Dr. Dempsey advised that appellant had attained some improvement in her
condition, but that she continued to have irritation and pain due to the dorsal contracture of her
right second toe. She concluded that appellant’s job as a mail carrier was adversely affecting her
right foot condition and opined that she would benefit from surgery to ameliorate this condition.
Dr. Dempsey did not provide a probative, rationalized medical opinion that the claimed
right foot condition was causally related to employment factors. Her opinion on causal
relationship is of limited probative value as it does not contain medical rationale explaining how
appellant’s claimed right foot condition was caused by factors of employment.7 While
Dr. Dempsey diagnosed hammer toe of the right foot, she did not sufficiently describe
appellant’s job duties or explain the medical process through which such duties would have been
competent to cause the claimed condition. Her January 25, 2016 report thus did not constitute
adequate medical evidence to establish that appellant’s claimed right foot condition was causally
related to factors of her federal employment.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim, however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof to
establish that her claimed right foot condition was causally related to factors of her federal
employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

William C. Thomas, 45 ECAB 591 (1994).

4

LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law, by
advancing a relevant legal argument not considered by OWCP, or by submitting relevant and
pertinent new evidence not previously considered by OWCP.8 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.9 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the
merits.10
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP. Moreover, she submitted no additional medical evidence with her
reconsideration request which would constitute pertinent new and relevant and evidence.
Appellant has not met any of the criteria to warrant a merit review.11 OWCP did not abuse its
discretion in refusing to reopen her claim for a review on the merits in its June 28, 2016 decision.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a right foot condition causally related to factors of her federal employment. The Board
further finds that OWCP properly denied her request for reconsideration of the merits of her
claim under 5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(3); see generally 5 U.S.C. § 8128(a).

9

Howard A. Williams, 45 ECAB 853 (1994).

10

Supra note 8 at § 10.608(b).

11

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the June 28 and March 22, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 3, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

